Matter of Elizabeth T. v Andrew T. (2015 NY Slip Op 00699)





Matter of Elizabeth T. v Andrew T.


2015 NY Slip Op 00699


Decided on January 29, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 29, 2015

Gonzalez, P.J., Friedman, Andrias, Gische, Kapnick, JJ.


14079

[*1] In re Elizabeth T., Petitioner-Respondent, -
vAndrew T., Respondent-Appellant.


Leslie S. Lowenstein, Woodmere, for appellant.
White, Quinlan & Stanley, LLP, Garden City (Terence M. Quinlan of counsel), for respondent.

Order, Family Court, New York County (Carol Goldstein, Referee), entered on or about December 10, 2013, which denied respondent's motion to vacate a two-year order of protection in petitioner's favor, unanimously reversed, on the law, without costs, and the order of protection vacated.
The order of protection is vacated because, even though it was properly entered upon respondent's failure to appear at the scheduled hearing, the Court of Appeals has since determined that the family offense of aggravated harassment in the second degree (Penal Law § 240.30[1]), upon which this particular order of protection was based, "is unconstitutionally vague and overbroad" (People v Golb, 23 NY3d 455, 467 [2014]; see Matter of Lystra Fatimah N. v Rafael M., 122 AD3d 499 [1st Dept 2014]; Matter of Arnold v Arnold, 119 AD3d 938, 939 [2d Dept 2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 29, 2015
CLERK